     Case 2:20-cv-05345-CBM-KS Document 37 Filed 07/20/20 Page 1 of 2 Page ID #:272




1     NICOLA T. HANNA
      United States Attorney
2     DAVID M. HARRIS
      Assistant United States Attorney
3     Chief, Civil Division
      JOANNE S. OSINOFF
4     Assistant United States Attorney
      Chief, General Civil Section
5     AARON KOLLITZ (Cal. Bar No. 238580)
      Assistant United States Attorney
6           Federal Building, Suite 7516
            300 North Los Angeles Street
7           Los Angeles, California 90012
            Telephone: (213) 894-2083
8           Facsimile: (213) 894-7819
            E-mail: Aaron.Kollitz@usdoj.gov
9
      Attorneys for Defendants
10    UNITED STATES DEPARTMENT OF HOMELAND SECURITY and UNITED
      STATES CITIZENSHIP AND IMMIGRATION SERVICES
11
12                             UNITED STATES DISTRICT COURT
13                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
14                                  WESTERN DIVISION
15
      YAYOMI KANAI,                            No. CV 20-5345-CMB(KSx)
16
                 Plaintiffs,                   NOTICE OF FILING DECLARATION
17                                             OF CLYDE MOORE IN SUPPORT OF
                        v.                     DEFENDANTS’ RESPONSE TO
18                                             ORDER TO SHOW CAUSE RE
      UNITED STATES DEPARTMENT OF              PRELIMINARY INJUNCTION
19    HOMELAND SECURITY and
      UNITED STATES CITIZENSHIP                Date: August 4, 2020
20    AND IMMIGRATION SERVICES,                Time: 10:00 AM
                                               Dept.: 8B
21               Defendants.
22
23
24
25
26
27
28
     Case 2:20-cv-05345-CBM-KS Document 37 Filed 07/20/20 Page 2 of 2 Page ID #:273




1             Defendants hereby file the Declaration of Clyde Moore in support of Defendants’
2     Response to Order to Show Cause Re: Preliminary Injunction (attached hereto as Exhibit
3     “1”).
4      Dated: July 20, 2020                     NICOLA T. HANNA
                                                United States Attorney
5                                               DAVID M. HARRIS
                                                Assistant United States Attorney
6                                               Chief, Civil Division
                                                JOANNE S. OSINOFF
7                                               Assistant United States Attorney
                                                Chief, General Civil Section
8
9                                                  /s/ Aaron Kollitz
                                                AARON KOLLITZ
10                                              Assistant United States Attorney
11                                              Attorneys for Defendants
                                                UNITED STATES DEPARTMENT OF
12                                              HOMELAND SECURITY and UNITED
                                                STATES CITIZENSHIP AND
13                                              IMMIGRATION SERVICES
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  1
